/r\l\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Criminal Action No. 06cr175

"~ (CKK)
F l L E D

DEC - 2 2009

NANCY MAYER WH\TT¥NGTON. CLEBK
U.S. D\STR\CT COURT

PERRY P. BIAYEIBO

Defendant.

ORDER

On June 23, 2006, Defendant Baiyeibo, pursuant to Fed. R. Crim P. ll, waived his right
to trial by jury, consented to proceed before a Magistrate Judge, and entered a guilty plea before
Magistrate Judge John Facciola, who subsequently filed a Report and Recommendation [#4]. No
objections to the Magistrate Judge’s Report and Recommendation have been received by the
Court.

Accordingly, it is this 'g_g_ day of December, 2009,

ORDERED that the Report and Recommendation filed on June 23, 2006, in the above-

captioned case is hereby ADOPTED.

Q%@ Y\ film 
COLLEEN KOLLAR{KOTELLY
United States District Judge

Copies to:

Tony Axam, AFPD

Daniel Butler, AUSA

Magistrate Judge John M. Facciola